                                                                    Case 2:16-cv-00654-APG-DJA Document 66 Filed 04/27/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7
                                                                 Attorneys for The Bank of New York Mellon f/k/a
                                                            8
                                                                 The Bank of New York, as Trustee for the
                                                            9    Certificateholders of the CWALT, Inc., Alternative
                                                                 Loan Trust 2007-AO8 Mortgage Pass-Through
                                                            10   Certificates, Series 2007-AO8
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                       DISTRICT OF NEVADA
AKERMAN LLP




                                                            13    THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:16-cv-00654-APG-DJA
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
                                                            14    FOR THE CERTIFICATEHOLDERS OF THE
                                                                  CWALT, INC., ALTERNATIVE LOAN                       STIPULATION AND ORDER TO STAY
                                                            15                                                        LITIGATION
                                                                  TRUST 2007-AO8 MORTGAGE PASS-
                                                            16    THROUGH CERTIFICATES, SERIES 2007-
                                                                  AO8,
                                                            17                     Plaintiff,
                                                                  vs.
                                                            18

                                                            19    TERRA BELLA OWNERS ASSOCIATION,
                                                                  INC.; SFR INVESTMENTS POOL 1, LLC;
                                                            20    HAMPTON & HAMPTON COLLECTIONS
                                                                  LLC,
                                                            21                     Defendants.
                                                            22
                                                                  AND RELATED CASES
                                                            23

                                                            24            The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
                                                            25   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-AO8 Mortgage Pass-Through
                                                            26   Certificates, Series 2007-AO8 (BoNYM) and SFR Investments Pool 1, LLC by and through their
                                                            27   counsel of record, have reached a settlement in principle and the settlement agreement has been
                                                            28   executed by the Parties. Separately, BoNYM and Terra Bella Owners' Association have also reached

                                                                 52768004;1
                                                                     Case 2:16-cv-00654-APG-DJA Document 66 Filed 04/27/20 Page 2 of 2




                                                            1    a settlement in principal. Based thereon, the Parties stipulate to stay litigation for ninety (90) days to

                                                            2    allow for the parties to perform a condition precedent to the settlements and finalize the settlements.

                                                            3    Respectfully submitted, this 24th day of April, 2020.

                                                            4
                                                                   AKERMAN LLP                                                LIPSON NEILSON PC
                                                            5

                                                            6       /s/ Jamie K. Combs                                         /s/ David T. Ochoa
                                                                   DARREN T. BRENNER, ESQ.                                    KALEB D. ANDERSON, ESQ.
                                                            7      Nevada Bar No. 8386                                        Nevada Bar No. 7582
                                                                   JAMIE K. COMBS, ESQ.                                       DAVID T. OCHOA, ESQ.
                                                            8      Nevada Bar No. 13088                                       Nevada Bar No. 10414
                                                                   1635 Village Center Circle, Suite 200                      9900 Covington Cross Drive, Suite 120
                                                            9
                                                                   Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89144
                                                            10
                                                                   Attorneys The Bank of New York Mellon fka The              Attorneys for Terra Bella Owners Association
              1632 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     Bank of New York, as Trustee for the
                                                                   Certificateholders of the CWALT, Inc.,
                      LAS VEGAS, NEVADA 89134




                                                            12     Alternative Loan Trust 2007-AO8 Mortgage
AKERMAN LLP




                                                                   Pass-Through Certificates, Series 2007-AO8
                                                            13

                                                            14     KIM GILBERT EBRON

                                                            15      /s/ Jacqueline A. Gilbert
                                                                   DIANA S. EBRON, ESQ.
                                                            16     Nevada Bar No. 10580
                                                                   JACQUELINE A. GILBERT, ESQ.
                                                            17     Nevada Bar No. 10593
                                                                   KAREN L. HANKS, ESQ.
                                                            18
                                                                   Nevada Bar No. 9578
                                                            19     7625 Dean Martin Drive, Suite 110
                                                                   Las Vegas, NV 89139
                                                            20
                                                                   Attorneys for SFR Investments Pool 1, LLC
                                                            21

                                                            22            IT IS SO ORDERED that litigation is stayed 90 days and aastatus               statusreport
                                                                                                                                                                checkis due   by for
                                                                                                                                                                         is set
                                                                                                                                               July 31, 2020. Further, the April
                                                            23   July 31, 2020. Further, the April
                                                                  _______________________,            24,at2020,
                                                                                                   2020          deadline
                                                                                                            _______       for filing
                                                                                                                      am/pm.          dispositive
                                                                                                                               Further,        24,motions
                                                                                                                                         the April          and
                                                                                                                                                    24, 2020,
                                                                                                                                                    2020,         the for
                                                                                                                                                               deadline
                                                                                                                                                           deadline    Mayfor26,
                                                                                                                                                                               filing
                                                                                                                                                                          filing
                                                                 2020 deadline for filing a joint pretrial order are hereby vacated.           dispositive
                                                                  2020 deadline                                                                        ordermotions    andvacated.
                                                                                                                                                                            the
                                                                        April 27,for filing
                                                            24    dispositive motions   and athe
                                                                                               joint
                                                                                                 May pretrial order
                                                                                                       26, 2020     are hereby
                                                                                                                 deadline       vacated.
                                                                                                                           for filing a joint pretrial        are hereby
                                                                 Dated:            2020.                                                       May 26, 2020 deadline for
                                                                  Dated: April 27, 2020.
                                                            25          Dated: April  27,  2020.
                                                                          DATE: ____________________                                           filing a joint pretrial order are
                                                                                                                                               hereby vacated.
                                                            26
                                                                                                                                           Dated: April 27, 2020.
                                                            27
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                            28                                                           Case No.: 2:16-cv-00654-APG-DJA

                                                                                                                        2
                                                                 52768004;1
